EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Pacynski on 11/19/2021.

The application has been amended as follows: 
In claim 1, line 3, after “from about” DELETE “5%” and INSERT --- 7% ---.
In claim 1, line 5, after “core/shell polymer” INSERT --- , wherein the adhesive formulation contains from 5% to 30% by weight of the core/shell polymer ---.
In claim 1, line 9, after “55% by weight and about” DELETE “75%” and INSERT --- 70% ---.
In claim 1, line 13, DELETE “about 10% by weight or less” and INSERT --- between 3% to 10% by weight ---.

In claim 2, line 2, after “from about” DELETE “5%” and INSERT --- 7% ---.

CANCEL claim 18.

In claim 24, line 2, DELETE “about 7% and about 15% and INSERT --- 7% and 15% ---.

In claim 32, line 1-4, DELETE “from about 3% to about 25% by weight of the adduct of the epoxy resin and the elastomer; from about 3% to about 20% by weight of the phenoxy resin of the phenoxy epoxy hybrid resin; from about 5 % to about 30% by weight of the core/shell polymer; and”. 

In claim 47, line 3, after DELETE “5%” and INSERT --- 7% ---.
In claim 47, line 7, after “core/shell polymer” INSERT --- , wherein the adhesive formulation contains from 5% to 30% by weight of the core/shell polymer ---.
In claim 47, line 10, after “55% by weight and about” DELETE “75%” and INSERT --- 70% ---.
In claim 47, line 14, DELETE “about 10% by weight or less” and INSERT --- between 3% to 10% by weight ---.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-6, 9, 10, 13-17, 20, 21, 24, 31-33, 46 and 47, are pending and being examined.

Response to Amendment
The previous rejection of Claims 14, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the amendments.

The previous rejection of Claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the amendments.
The previous rejection of Claims 1, 2, 4-6, 9, 10, 13-18, 20, 21, 31-33, 35 and 46, under 35 U.S.C. 103(a) as being unpatentable over WO 2008/045270 A1 or US 2011/0036497 A1 to Lammerschop et al. (hereinafter Lammerschop) and in view of US 2008/0308212 A to Sheasley et al. (hereinafter Sheasley’212) are withdrawn in light of the amendments.
The previous rejection of Claim 3 and 47 under 35 U.S.C. 103(a) as being unpatentable over Lammerschop and Sheasley’212, as applied to claim 1 above, and further in view of US 6,776,869 B1 to Schenkel (hereinafter Schenkel) are withdrawn in light of the amendments.
The previous rejection of Claim 24 under 35 U.S.C. 103(a) as being unpatentable over Lammerschop and Sheasley’212, as applied to claim 1 above, and further in view of US 2010/0272908 A1 to Sturgill et al. (hereinafter Sturgill) are withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1-6, 9, 10, 13-17, 20, 21, 24, 31-33, 46 and 47 are allowed.



The closest prior art is WO 2008/045270 A1 or US 2011/0036497 A1 to Lammerschop et al. (hereinafter Lammerschop). Citations of the Lammerschop reference are directed to the US publication. Lammerschop teaches an epoxy paste composition useful for adhesives that is pumpable at room temperature wherein the composition comprises an at least one epoxy resin, rubber particles having a core-shell structure, a thixotropic agent and at least one heat-activated curing agent. (See abstract and para 7). The adhesive is capable of being flowed or pumped at room or ambient temperatures, in liquid or paste form, (para 7 and 79), wherein the epoxy resin is preferably a liquid epoxy resin derived from bisphenol A or bisphenol F and epichlorohydrin (para 14-15), used in an amount of 30-65 wt% of the adhesive, (para 15). The core-shell rubber particles comprises an elastomeric/rubbery core and a non-elastomeric shell (para 16), wherein the shell may be grafted upon the core (para 16). The core-shell rubber particles may be used in an amount of 0.1-10 wt% of the adhesive composition. (para 42). Lammerschop further teaches other tougheners or impact modifiers may be added to the composition such as reaction products of epoxy-reactive copolymers of butadiene, for example HYCAR, with epoxy resins as described in US 2003/0196753 or US 6,776,869 which is incorporated by reference in its entirety, (para 65), and can be used in an amount of 0.1-40 wt% of the adhesive composition, (para 66-67). Lammerschop also teaches the adhesive can be used for structural bonding of vehicle construction, (para 77 and 81), and applied to a surface and cured (para 78).
Lammerschop does not teach the phenoxy resin. Lammerschop also does not teach the “pre-formed dissolution product…” of a phenoxy epoxy hybrid resin and  “wherein the adhesive functions over a temperature range of about -40°C to about 90°C…” and the claimed “wedge impact strength.” 
Furthermore, the Applicant has provided evidence of improved properties of the adhesive formulation from the synergistic combination of the adduct of an epoxy resin and an elastomer, the phenoxy epoxy hybrid resin dissolution, and the core/shell polymer, in the claimed amount ranges in the formulation which commensurate in scope to the evidence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766